DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nick Lagerwall on 08/10/2022.
The application has been amended as follows: 
Claim 8 has been amended as follows –
8.	(Currently Amended) A system for photonic device testing, the system comprising:	a light source configured to be tuned across a plurality of wavelengths; 	an interferometer communicably coupled to the light source, the interferometer communicably coupled to a first optical fiber corresponding to an input of a device under testing (DUT) and a second optical fiber corresponding to an output of the DUT, the first optical fiber separated a distance from the second optical fiber;  	a detector communicably coupled to an output of the interferometer; and 	 	a computing system including an optical analysis processing circuit, the optical analysis processing circuit including a processor and memory, the memory being structured to store instructions that, when executed by the processor, cause the processor to: 	 	generate a control signal for the light source to project a beam through the interferometer to produce a measurement beam directed through the first optical fiber and a reference beam;  	 	sweep the beam from the light source across a plurality of wavelengths;  		receive, from the detector, a beat signal corresponding to the reference beam and an interference beam from the second optical fiber of the DUT; ; and
a switching system including a plurality of switches arranged between the interferometer and the first and second optical fibers of the DUT, wherein the instructions cause the processor to generate one or more control signals for switching between generation of the output signal for determining the one or more characteristics of the DUT, optical fiber alignment for the first optical fiber, and optical fiber alignment for the second optical fiber.--.
b.	Claim 15 has been amended as follows –
15.	(Currently Amended) A method comprising: 	generating a control signal for a light source to project a beam through an interferometer to produce a measurement beam directed through a first optical fiber corresponding to an input of a device under testing (DUT) and a reference beam, the first optical fiber separated a distance from the input;  	sweeping the beam from the light source across a plurality of wavelengths;  	receiving, from a detector communicably coupled to the interferometer, a beat signal corresponding to the reference beam and an interference beam from a second optical fiber corresponding to an output of the DUT; ; and
generating one or more control signals for a switching system including a plurality of switches arranged between the interferometer and the first and second optical fibers of the DUT, the one or more control signals causing the switching system to switch between generation of the output signal for determining the one or more characteristics of the DUT, optical fiber alignment for the first optical fiber, and optical fiber alignment for the second optical fiber.--.
	c.	Cancel claims 14 and 20.
Allowable Subject Matter
Claims 1-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed system for fiber optic alignment, the system comprising: an interferometer communicably coupled to the light source, the interferometer arranged intermediate the light source and a first optical fiber to be aligned with an input of a device under testing (DUT), the first optical fiber separated a distance from the input; a computing system including an optical analysis processing circuit, the optical analysis processing circuit including a processor and memory, the memory being structured to store instructions that, when executed by the processor, cause the processor to: detect, via the detector, an interference beam from the input based on the measurement beam; and move a lateral position of the first optical fiber relative to the input, to reduce the distance between the first optical fiber and the input, based on the interference beam and the reference beam in combination with the entirety of elements of instant claim 1. 
As to claims 8 and 15, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed system or method for photonic device testing, the system comprising: a switching system including a plurality of switches arranged between the interferometer and the first and second optical fibers of the DUT, wherein the instructions cause the processor to generate one or more control signals for switching between generation of the output signal for determining the one or more characteristics of the DUT, optical fiber alignment for the first optical fiber, and optical fiber alignment for the second optical fiber in combination with the entirety of elements of instant claims 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886